04/06/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 06-0544


                                        PR 06-0544
                                                                               FILED
                                                                              APR 0 6 2021
                                                                           Bowen Greenwood
IN RE PETITION OF ALEXANDRA C. LATTA                                     Cterk of Supreme
                                                                                          Court
FOR REINSTATEMENT TO ACTIVE STATUS IN                                       tY'R D BRana
THE BAR OF MONTANA



       Alexandra C. Latta has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Latta was placed on inactive status for failing to comply with the
Rules for Continuing Legal Education for the reporting year ending March 31, 2020.
Attached to the Petition is a letter from the State Bar stating that Latta has now completed
all CLE requirements for that reporting year. The Petition states that Latta is not currently
subject to disciplinary proceedings and has not committed any acts or omissions
sanctionable under the Rules ofProfessional Conduct while on inactive status. Good cause
appearing,
       IT IS HEREBY ORDERED that the petition ofAlexandra C. Latta for reinstatement
to active status in the State Bar ofMontana is GRANTED. Upon payment ofany remaining
dues, fees, and the state license tax to the State Bar of Montana, Latta shall be reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this 4.       day of April, 2021.



                                                      e    ChiefJul
                                                       cl......

                                                                      /e4r----...,
9L
       a-41r
94 cs:!am-t&